DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ANDREW DURANT,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D16-3726 and 4D16-3875

                          [February 15, 2018]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael I. Rothschild, Judge; L.T.
Case Nos. 08-019071 CF10A and 08-021749 CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A.
Egber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.